Case 1:21-cv-00005-MN Document 41-2 Filed 09/07/21 Page 1 of 2 PageID #: 491




              EXHIBIT “B”
Case 1:21-cv-00005-MN Document 41-2 Filed 09/07/21 Page 2 of 2 PageID #: 492



                                                                          Fish & Richardson P.C.
                                                                          1180 Peachtree Street, NE
                                                                          21st Floor
                                                                          Atlanta, GA 30309
July 9, 2021
                                                                          404 892 5005 main
                                                                          404 892 5002 fax
VIA EMAIL (vowell@fsclaw.com)

Corby R. Vowell, Esq.                                                     Aamir A. Kazi
                                                                          Principal
Friedman Suder & Cooke                                                    kazi@fr.com
604 East 4th Street, Suite 200                                            404 724 2811 direct
Fort Worth, TX 76102

RE:    Kajeet, Inc. vs. McAfee Corp.
       U.S.D.C. District of Delaware, Case No. 21-cv-5-MN

Counsel:

We write in response to Mr. Vowell’s July 7th letter. As you know, McAfee has made its source
code available for inspection to Kajeet. Because Kajeet has not yet inspected that source code,
we do not understand your letter to take issue with the completeness of that code. And as we
have previously explained to you, we are not aware of any technical documents that better
describe the accused aspects of Safe Family than the source code. Regardless, if after reviewing
McAfee’s source code, Kajeet believes there is an aspect of the accused feature that is not
evident in the source code, please identify that aspect of the product with specificity and we will
investigate.

To the extent Kajeet is asking that McAfee produce technical documents irrespective of
McAfee’s source code production, we understand that Kajeet made the same argument in the
NortonLifeLock matter and filed a motion to compel with the court, which was denied. Thus,
McAfee sees no obligation to supplement its production of core technical documents at this time.

Thank you.

Sincerely,



Aamir A. Kazi
AXK/sxr
